Title: To George Washington from the Earl of Buchan, 30 June 1793
From: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)
To: Washington, George



Sir,
Dryburgh Abbey [England] June 30th 1793.

Yesterday I had the honour to receive your Excellency’s letter of the 22d of April and I am impatient to acquaint you that I received yours of the 1st of May 1792 which had been detained by Mr Robertson in expectation as he informed me of sending it with the Portrait which however has never yet arrived.
I am charmed with the account your Excellency has been pleased to give me of the growing Prosperity of the United States of America, and as I have given Mr Pinckney a notice of the manner of safely conveying the Plan of the Fœderal City to that place I shall probably soon have the pleasure of tracing in my Mind’s Eye the future dignity & convenience of the Metropolis of your Country & Nation to whose welfare I have been accustomed to be attentive from my earliest years.
I am happy to think and moreover am not a little vain that our sentiments concerning the most effectual means of preserving & promoting the Prosperity of the United States do so perfectly agree and it will give me unfeigned pleasure to learn hereafter that the Publick mind which can be no other (in general) than, the aggregate or essence of private opinion in a well regulated Nation shall coincide with our wishes & with your Excellencys’ Administrative endeavours.
No doubt there are many difficuties to surmount in a new State raised up after great fermentations the effects of which must needs be felt till universal industry & interest shall make local prejudices & a vehement desire of political interference yield to domestic & professional duty, and I cannot imagine any thing
 more likely to produce this desireable tranquillity & concert than Agricultural establishments & improvements with manufactures of real use and a Commerce of Œconomy not leading to internal Luxuries that may have ill Physical effects on the health of the People and ill moral ones upon their national character.
There must undoubtedly be a considerable hazard of a self-interested spirit getting too much hold of men of capital in the States to profit by the many excellent and legitimate plans that are enacted for the improvement of the Country and to prevent this will of course attract the most mature deliberation of the Legislative Power. A Nation that like Adam has been brought into existence in a State of Maturity must have great cause to fear a similar fate if innocence & Obedience are not strictly observed & the Tree of knowledge or Pride of situation & attainment is not carefully limited & regulated to which I am truly happy to find your views & those of your reputable coadjutors are virtuously directed.
I flatter myself also that virtuous combinations will be formed in populous districts more for promoting private industry & Virtue than fanciful speculation which could not fail to disarrange & be hurtful.
The promoting of the due adoption of the excellent Laws for the good choice & maintenance of Schoolmasters with little premiums for exemplary behaviours among the Boys and Women & girls maintaing themselves by their own personal industry would have an admirable effect especially if rendered permanent by the continuation of the same spirit of local encouragement.
 These vows for your noble Nation most excellent President if fulfilled by generous & Pensylvanian policy with the old Native Nations and with peace, union, & Publick faith will render it a desireable Asylum for the overflowing population of some European nations & for the persecuted people of others so as to engage all unprejudiced people every where to wish America well & to think of it eventually for their children if they cannot think it for themselves. I have the Honour to be with sincere Esteem & Respect Sir Yr obliged humble servant

Buchan.

